DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed 06/28/2022 is acknowledged. Claims 1, 4, 6, 8 and 23 are amended and claim 3 is canceled. Claims 1, 2, 4-23 are under examination.

Note on Terms
	The terms “Flt-1” and “VEGFR-1” are used interchangeably in this Office action. In addition, IgG domains 2 and 3 are alternatively referred to as Vd2 and Vd3, or D2 and D3. 

Claim Interpretation
	The phrase “a sequence having at least 90% sequence identity to SEQ ID NO: 16” (line 4 of claim 1) is interpreted as requiring 90% sequence identity across the entire sequence of SEQ ID NO: 16. This is similarly true of claims 2, 4 and 6, which also recite sequence identity.

Drawings
The objection to the drawings is withdrawn in response to Applicant’s drawing amendments filed 06/28/2022. These drawings are accepted. Specifically, the different portions of the chimeric polypeptides, namely IgG-like domains 1, 2, 3 and/or 4 are visible and the Figure legends are clear and legible.

Claim Objections
The objection to claims 1 and 16 for informalities is withdrawn in response to Applicant’s amendment. Specifically, the typographical errors identified have been corrected.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment of claim 6. Specifically, claim 6 has been amended to recite that the IgG-like domain 1 of VEGFR-1 comprises a sequence having 95% sequence identity to SEQ ID NO: 15. 

Objection/Rejections Maintained
Claim Objections
The objection to claim 9 as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the
base claim and any intervening claims, is maintained for reasons of record.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Scope of Enablement
The rejection of claims 1, 2, 4-8 and 10-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for scope of enablement is maintained. The claims have been amended to recite that the anti-VEGF polypeptide comprises a VEGF binding moiety operatively linked to an Fc domain of an IgG immunoglobulin, wherein the VEGF binding moiety comprises:
an IgG-like domain 2 of VEGFR-1 comprising a sequence having at least 90% sequence identity to SEQ ID NO: 16 and
two IgG-like domains 3 of VEGFR-1, each comprising a sequence having at least 90% sequence identity to SEQ ID NO: 17; and
wherein the VEGF binding moiety and the Fc domain are linked, respectively, from the N-terminus of the polypeptide to the C-terminus of the polypeptide.

Thus, claim 1 sets forth an anti-VEGF agent with the structure: Vd2Vd3Vd3-Fc, wherein the domain 2 of VEGFR-1 has at least 90% sequence identity to SEQ ID NO: 16 and the two domains 3 of VEGFR-1 has at least 90% sequence identity to SEQ ID NO: 17.
In light of the amendments to the claims, it is determined that the specification is enabling for the claimed for anti-VEGF agent wherein the VEGF binding moiety comprises:
an IgG-like domain 2 of VEGFR-1 comprising a sequence having at least 95% sequence identity to SEQ ID NO: 16 and
two IgG-like domains 3 of VEGFR-1, each comprising a sequence having at least 95% sequence identity to SEQ ID NO: 17; and
wherein the VEGF binding moiety and the Fc domain are linked, respectively, from the N-terminus of the polypeptide to the C-terminus of the polypeptide, for the treatment of a VEGF-related condition of the eye.

The specification, however, does not reasonably provide enablement for the claims as broadly recited for reasons of record and the following. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claims have been amended to recite that the Vd2 domain has 90% sequence identity to SEQ ID NO: 16 and the Vd3 domains have 90% sequence identity to SEQ ID NO: 17. Claim 5 recites that the anti-VEGF agent of claim 1 further comprises an IgG-like domain 1 of VEGFR-1 (Vd1) with no sequence identity requirements. Since the instant specification discloses that lgG-like domains encompass fragments and that variants may share just 75% sequence identity with the full-length domain (see p. 18, paragraph [0066]), the Vd1 domain in claim 5 still encompasses a domain 1 that differs by 25% from wild-type. Further, claims 5 and 6 still do not stipulate that the Vd1 is part of the “VEGF binding moiety” in claim 1, nor how it is linked within the agent as a whole from the N- to the C-terminus. 
As was noted in the Office action mailed 03/29/2022, when evaluating enablement, it is appropriate to consider the intended use of the recited anti-VEGF agents, which is treatment of VEGF-related eye disease. In addition, claims 10-14 recite functional limitations requiring, respectively, that the anti-VEGF agent of claim 1 has greater heparin-binding ability, vitreous binding ability, cell proliferation-inhibiting ability and longer duration after intraocular injection compared to the known anti-VEGF agent, aflibercept. Claims 15-17 also recite specific functions the anti-VEGF agent of claim 1 must possess, including inhibiting VEGF-stimulated proliferation of bovine choroidal endothelial cells by greater than 80% and inhibiting choroid neovascularization by at least 30% (at least as potently as aflibercept) when 2.5 µg is intravitreally injected into a mouse eye 14 days before inducing a choroid injury. Finally, claims 18-23 are drawn to methods of treating a VEGF-related condition in an eye of a subject with the anti-VEGF agent of claim 1.
The instant claims now require that the anti-VEGF agent contain Vd2, thus this issue has been overcome. In their Remarks filed 06/28/2022, Applicant submits the reference by Markovic-Mueller et al. (Markovic-Mueller et al., 2017, Structure 25, 341-352) as evidence that “the skilled person would know which amino acid residues within D2 and D3 can vary from the sequences of SEQ ID NO: 16 and SEQ ID NO: 17 while retaining VEGF-binding activity” (see p. 9, last sentence of Applicant’s arguments).  Markovic-Mueller et al. teach that “VEGF-A [the ligand] residues interacting with D2 are part of the N-terminal helix α1 of the ligand protomer A (M17, F18, Y21, Q22, and Y25) and of strands b2 (I46, K48), β4 (Q79, M81, I83), and β5 (Q89, I91) of protomer B”. Markovic-Mueller et al. indicate this is shown in Figure 4B, although it is noted not all the residues do not entirely match between the text and Figure, for instance “M17” and “F18” in the text is portrayed as “M18” and “F17” in Figure 4B.
Markovic-Mueller et al. teach that the D2 interface is “largely hydrophobic” and “the contacts with D3 are hydrophilic”. See p. 344, right column of Markovic-Mueller and colleagues. Markovic-Mueller et al. disclose the residues within loops 1, 2 and 3 of VEGFA that interact with D3 residues in this passage at p. 344, right column, bottom of page:
The most prominent conserved residue [of VEGFA] is E64 in L2 [loop 2] that engages five charged residues located in D3 of the receptor (N259, R261, R280, Q284, and N290) in hydrogen-bond- and salt-bridge-type interactions. Another residue from L2, D63, forms salt bridges with R224 located in the D2–3 linker (Figure 4C). In addition, E44 in L1 and K84 in L3 form hydrogen bonds with Q263 of D3. (Emphasis of domain residues added by examiner). 

Markovic-Mueller et al. also identify four residues as part of the “the hydrophobic pocket on the D3 surface”, namely, V262, M264, V278, and F292 (see paragraph bridging pages 344-345). Thus, Markovic-Mueller et al. identify nine residues within the D3 portion of VEGFR-1 and one within the D2-D3 linker important for binding to VEGF-A, however, they also add at the top of p. 345 that “[d]ue to the low resolution of our structure, some of the above described interactions remain tentative.”
Applicant also submits US Patent 6,833,349 as evidence of how a 10-residue deletion mutant of D3 can vary from wild-type and retain function, pointing to Examples 11, 12 and 15 of the ‘349 patent. Nevertheless, the purpose of this deletion mutant is to design a polypeptide with reduced heparin binding activity (column 5, line 6; column 26, Example 15), while the instantly claimed anti-VEGF agent is required to have increased heparin binding compared to aflibercept (see instant claim 10). The ‘349 patent (Example 15, lines 39-47) reports that the deletion mutant bound very weakly to extracellular matrix components (i.e., heparin):
[The] Mut1: Flt1(1-3ΔB)-Fc protein bound more weakly still, and the Mut2: Flt1(2-3 ΔB)-Fc protein showed the best profile, binding more weakly than any of the other mutant proteins…These results confirm the hypothesis that a linear sequence of positive amino acids can be deleted from the primary sequence resulting in a decrease in charge interaction with extracellular matrix components.

Finally, Applicant submits Lee et al (Mol Cancer Ther; 14(2) February 2015—on IDS submitted 11/09/2021) as evidence that the skilled artisan would know which amino acids in D3 can vary from the sequence in SEQ ID NO: 17. Lee et al. disclose VEGF-Grab1, which is an VEGFR1(1-3)-Fc construct with the mutations R135S and K138T in D3, and VEGF-Grab3, which is an VEGFR1(1-3)-Fc construct with the mutations R135S, K138T and R172N. The variants VEGF-Grab1 and VEGF-Grab3 also have decreased binding to heparin (see p. 473, Figure 1; paragraph bridging pages 473-475). Therefore, neither the ‘349 patent nor Lee et al. provide guidance as to how to design domain 3 mutants that can differ by up to 10% from SEQ ID NO: 17 and increase heparin binding compared to aflibercept. Moreover, these submitted references do not address changes in D2.
The instant specification discloses two anti-VEGF agents with the required domain 2 and two domains 3 of VEGFR-1 that had unexpected greater potency than aflibercept, depicted therein as V1233 and V233 (SEQ ID NOs: 5 and 7, respectively—see pages 26 and 29 of the instant specification). Regarding variants of anti-VEGF agents that may differ by up to 10%, predicting protein substitutions, deletions and additions while maintaining functionality of a given protein is complex. Indeed, the art provides evidence that single point mutations can have unpredictable effects. Bhattacharya et al. (PLoS ONE 12(3): e0171355. https://doi.org/10.1371/journal.pone.0171355; 22 pages total) teach that even single nucleotide variations have a range of effects at the protein level that are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18, 1st and 2nd paragraphs). See also Fenton et al. (Medicinal Chemistry Research (2020) 29:1133–1146), who review the unpredictability of making substitutions at non-conserved positions in a protein, which act as “dimmer switches” in the protein (see the abstract), and states that “[e]ach substitution has a different functional outcome; the set of substitutions spans a range of outcomes”. See also p. 134, right column, middle paragraph of Fenton et al., who state that substitutions at non-conserved positions can have significant effects on protein function, but computational algorithms cannot predict these very well. Fenton et al. review the difficulties with algorithms purporting to predict the consequences of protein substitutions (p. 1134, left column, 1st full paragraph). Thus, screening all the anti-VEGF agents encompassed by the claims for the function of binding VEGF and treating VEGF-associated eye disease as well as those functions recited in claims 10-17 would require an undue amount of experimentation.
Due to the large quantity of experimentation necessary to generate and test all the possible anti-VEGF agents encompassed by the claims for the function of binding VEGF and treating VEGF-associated eye disease as well as those functions recited in claims 10-17, the unpredictability of the effects of mutation on protein structure and function and the breadth of the claims which fail to recite structural limitations on the recited anti-VEGF agents, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Response to Arguments
Applicant argues at pages 9-10 and p. 11, 2nd and 3rd paragraphs that the skilled artisan would know two construct anti-VEGF agents that differ in the domains 2 and 3 by up to 10%, and submits the references by Markovic-Mueller, US Patent 6,833,349 and Lee et al (Mol Cancer Ther; 14(2) February 2015). 

This argument has been fully considered, but is not found persuasive. As noted in the rejection above, the cited references do not teach how the Vd2 and Vd3 can differ by up to 10% from SEQ ID NOs: 16 and 17, respectively, and maintain the required functions, such as increasing heparin binding compared to aflibercept. For one thing, the submitted references only teach changes to the Vd3, and do not address changes in Vd2 at all. Further, as was noted in the rejection, the object of the ‘349 patent and the reference by Lee and colleagues was to create anti-VEGF agents that have decreased, not increased, binding to heparin. It is not clear how a disclosure of anti-VEGF agents with decreased heparin-binding support enablement for an anti-VEGF agent that requires increased heparin-binding compared to aflibercept (among other things). Indeed, in the passages cited by Applicant, the ‘349 patent and Lee et al. disclose that increased binding to the ECM (heparin) reduces a protein’s pharmacokinetic profile and bioavailability (see, for instance, p. 473, right column, last paragraph of Lee and colleagues). Finally, the submitted references do not address Vd2 variants.

Applicant asserts enablement with the bulleted list at pages 10-11 of the Remarks, noting the specification discloses eight VEGFR1-Fc fusion constructs, and assays for detecting (1) heparin binding, (2) quantifying mitogenesis inhibition, (3) binding to bovine vitreous, (4) two for inhibiting choroid neovascularization, (5) inhibiting oxygen induced retinopathy and (6) inhibiting bovine and human endothelial cell proliferation.

This argument has been fully considered, but is not found persuasive. As noted in the rejection, the instant specification discloses only two anti-VEGF agents with the required domain 2 and two domains 3 of VEGFR-1 that had unexpected greater potency than aflibercept, depicted therein as V1233 and V233 (SEQ ID NOs: 5 and 7, respectively—see pages 26 and 29 of the instant specification). The skilled artisan is left to discover mutants that may differ from V1233 and V233 by up to 10% and still retain the functions set forth in claims 10-23. However, patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. As noted in the rejection, the references submitted by Applicant in support of enablement do not convincingly demonstrate that discovery of the encompassed mutants with the required functions would be routine experimentation.

Written Description
The rejection of claims 1, 2, 4-8 and 10-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record and the following. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The instant claims now require that the anti-VEGF agent contain Vd2, thus this issue has been overcome. Claim 1 now sets forth an anti-VEGF agent with the structure: Vd2Vd3Vd3-Fc, wherein the domain 2 of VEGFR-1 has at least 90% sequence identity to SEQ ID NO: 16 and the two domains 3 of VEGFR-1 each have at least 90% sequence identity to SEQ ID NO: 17. Claim 5 recites that the anti-VEGF agent of claim 1 further comprises an IgG-like domain of VEGFR-1 (Vd1) with no sequence identity requirements. Since the instant specification discloses that lgG-like domains encompass fragments and “comprise a portion of a full-length domain, generally the heparin and/or VEGF binding or variable region thereof” and that variants may share just 75% sequence identity with the full-length domain (see p. 18, paragraph [0066]), the Vd1 domain in claim 5 still encompasses a domain 1 that differs by 25% from wild-type. Claims 5 and 6 require that the anti-VEGF agent further comprises an IgG-like domain 1 (Vd1), but still do not stipulate that the Vd1 is part of the “VEGF binding moiety” in claim 1, nor how the domains are linked from the N- to the C-terminus. Claims 10-14 recite functional limitations requiring, respectively, that the anti-VEGF agent of claim 1 has greater heparin-binding ability, vitreous binding ability, cell proliferation-inhibiting ability and longer duration after intraocular injection compared to the known anti-VEGF agent, aflibercept. Claims 15-17 also recite specific functions the anti-VEGF agent in claim 1 must possess, including inhibiting VEGF-stimulated proliferation of bovine choroidal endothelial cells by greater than 80% and inhibiting choroid neovascularization by at least 30% (at least as potently as aflibercept) when 2.5 µg is intravitreally injected into a mouse eye 14 days before inducing a choroid injury. Finally, claims 18-23 are drawn to methods of treating a VEGF related condition in an eye of a subject with the anti-VEGF agent of claim 1.
In their Remarks filed 06/28/2022, Applicant submits the reference by Markovic-Mueller et al. (Markovic-Mueller et al., 2017, Structure 25, 341-352) as evidence that “the skilled person would know which amino acid residues within D2 and D3 can vary from the sequences of SEQ ID NO: 16 and SEQ ID NO: 17 while retaining VEGF-binding activity” (see p. 12, last sentence of Applicant’s arguments). Markovic-Mueller et al. teach that “VEGF-A [the ligand] residues interacting with D2 are part of the N-terminal helix α1 of the ligand protomer A (M17, F18, Y21, Q22, and Y25) and of strands b2 (I46, K48), β4 (Q79, M81, I83), and β5 (Q89, I91) of protomer B”. Markovic-Mueller et al. indicate this is shown in Figure 4B, although it is noted not all the residues match between the text and Figure, for instance “M17” and “F18” in the text is portrayed as “M18” and “F17” in Figure 4B. Thus, in this passage, Markovic-Mueller et al. indicate the important residues in the ligand, VEGF-A.
Markovic-Mueller et al. teach that the D2 interface is “largely hydrophobic” and “the contacts with D3 are hydrophilic”. See p. 344, right column of Markovic-Mueller and colleagues. Markovic-Mueller et al. disclose the residues within loops 1, 2 and 3 of VEGFA that interact with D3 residues in this passage at p. 344, right column, bottom of page:
The most prominent conserved residue [of VEGF-A] is E64 in L2 [loop 2] that engages five charged residues located in D3 of the receptor (N259, R261, R280, Q284, and N290) in hydrogen-bond- and salt-bridge-type interactions. Another residue from L2, D63, forms salt bridges with R224 located in the D2–3 linker (Figure 4C). In addition, E44 in L1 and K84 in L3 form hydrogen bonds with Q263 of D3. (Emphasis of domain residues added by examiner). 

Markovic-Mueller et al. also identify four residues as part of the “the hydrophobic pocket on the D3 surface”, namely, V262, M264, V278, and F292 (see paragraph bridging pages 344-345). Thus, Markovic-Mueller et al. identify nine residues within the D3 portion of VEGFR-1 and one within the D2-D3 linker important for binding to VEGF-A, however, they also add at the top of p. 345 that “[d]ue to the low resolution of our structure, some of the above described interactions remain tentative.”
Applicant submits US Patent 6,833,349 as evidence of how a 10-residue deletion mutant of D3 can vary from wild-type and retain function, pointing to Examples 11, 12 and 15 of the ‘349 patent (see p. 13, 1st paragraph of the Remarks filed 06/28/2022). Nevertheless, the purpose of the deletion mutant disclosed in the ‘349 patent is to design a polypeptide with reduced heparin binding activity (column 5, line 6; column 26, Example 15), while the instantly claimed anti-VEGF agent is required to have increased heparin binding compared to aflibercept (see instant claim 10). The ‘349 patent reports (column 26, lines 39-47) that the deletion mutant bound very weakly to extracellular matrix components (i.e., heparin):
[The] Mut1: Flt1(1-3ΔB)-Fc protein bound more weakly still, and the Mut2: Flt1(2-3 ΔB)-Fc protein showed the best profile, binding more weakly than any of the other mutant proteins…These results confirm the hypothesis that a linear sequence of positive amino acids can be deleted from the primary sequence resulting in a decrease in charge interaction with extracellular matrix components.

In summary, the anti-VEGF agent disclosed in the ‘349 patent is not representative of the claimed genus of anti-VEGF agents requiring two domains 3, and further it does not provide written description for how domains 2 and 3 variants can differ by up to 10% from SEQ ID NOs: 16 and 17, respectively, and possess the required functions.
Finally, Applicant submits Lee et al (Mol Cancer Ther; 14(2) February 2015—on IDS submitted 11/09/2021) as evidence that the skilled artisan would recognize the amino acids in D3 can vary from the sequence in SEQ ID NO: 17. Lee et al. disclose VEGF-Grab1, which is an VEGFR1(1-3)-Fc construct with the mutations R135S and K138T in D3, and VEGF-Grab3, which is an VEGFR1(1-3)-Fc construct with the mutations R135S, K138T and R172N. The anti-VEGF agents VEGF-Grab1 and VEGF-Grab3 also have decreased binding to heparin (see p. 473, Figure 1; paragraph bridging pages 473-475). As with the ‘349 patent, Lee et al. do not address changes in D2. In summary, the anti-VEGF agents disclosed by Lee and colleagues is not representative of the claimed genus of anti-VEGF agents requiring two domains 3, and further it does not provide written description for how domains 2 and 3 variants can differ by up to 10% from SEQ ID NOs: 16 and 17, respectively, and possess the required functions.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The claims encompass anti-VEGF agents in which the VEGF binding portions differ by up to 10% in the VEGF-binding region, but that nevertheless require multiple and very specific functions. Despite the large genus of anti-VEGF agents encompassed by the claims, the instant specification discloses only two anti-VEGF agents with the required two domains 3 of VEGFR-1 that had unexpected greater potency than aflibercept (a function required by the claims), depicted therein as V1233 and V233 (SEQ ID NOs: 5 and 7, respectively), that meet the limitations of the instant claims (see pages 26 and 29 of the instant specification). The two examples of anti-VEGF agents disclosed in the instant specification are not representative of the genus encompassed by the claims. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Except for SEQ ID NOs: 5 and 7, the skilled artisan cannot envision the detailed chemical structure of the encompassed anti-VEGF agents, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only the anti-VEGF agents comprising the amino acid sequence set forth in SEQ ID NOs: 5 and 7, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicant argues at pages 12-13 that the skilled artisan would know how to construct anti-VEGF agents that differ in the domains 2 and 3 by up to 10%, submitting the references by Markovic-Mueller, US Patent 6,833,349 and Lee et al (Mol Cancer Ther; 14(2) February 2015). 

This argument has been fully considered, but is not found persuasive. First, the submitted references only teach changes to the Vd3, and do not address changes in Vd2 at all. Further, as noted in the rejection above, the cited references do not teach how the Vd2 and Vd3 can differ by up to 10% from SEQ ID NOs: 16 and 17, respectively while retaining the required functions. Neither the ‘349 patent nor Lee et al. describe anti-VEGF agents with two domains 3 and are therefore not representative of the claimed genus. In addition, the object of the ‘349 patent and the reference by Lee and colleagues was to create anti-VEGF agents that have decreased, not increased, binding to heparin. It is not clear how a disclosure of anti-VEGF agents lacking the required structure with decreased heparin-binding provide written description support for the claimed genus of anti-VEGF agents. 
The instant specification discloses only two anti-VEGF agents with the required two domains 3 of VEGFR-1 that had unexpected greater potency than aflibercept, depicted therein as V1233 and V233 (SEQ ID NOs: 5 and 7, respectively—see pages 26 and 29 of the instant specification). The genus of anti-VEGF agents encompassed by the claims are the variants that may differ from V1233 and V233 by up to 10% and still retain the functions set forth in claims 10-23. As noted in the rejection, the references submitted by Applicant in support of written description do not convincingly demonstrate that disclosure of two species of anti-VEGF agents with the required structure, V1233 and V233, are representative of the encompassed genus of mutants with the required functions.

At pages 14-15, Applicant’s argue case law, noting the claims are different from: 
Vas-Cath Inc. v Mahurkar because that case concerns denial of priority to a parent application;
 Fiers v. Revel because Applicant asserts the anti-VEGF polypeptide of claim 1 has been made and tested with variants described;
Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., because that case did not concern written description;
Fiddes v. Baird because claim 1 has been amended to recite sequences disclosed in the specification as filed and the examples teach one skilled in the art how to assess activity of the other molecules that fall within the scope of the claims.


These arguments have been fully considered, but are not found persuasive. The instant specification discloses only two species of anti-VEGF agents with the required two domains 3 of VEGFR-1 that had unexpected greater potency than aflibercept, depicted therein as V1233 and V233 (SEQ ID NOs: 5 and 7, respectively—see pages 26 and 29 of the instant specification). As noted in the rejection above, the evidence of record submitted by Applicant does not support written description for the genus of anti-VEGF variants that can differ from V1233 and V233 by up to 10% while retaining the required activities.
Applicant submits evidence in the form of the reference by Markovic-Mueller and colleagues, who teach nine residues within the D3 portion of VEGFR-1 and one within the D2-D3 linker important for binding to VEGF-A (see paragraph bridging pages 344-345), however, they also add at the top of p. 345 that “[d]ue to the low resolution of our structure, some of the above described interactions remain tentative.” Applicant also submits US Patent 6,833,349 as evidence of how a 10-residue deletion mutant of D3 can vary from wild-type and retain function, pointing to Examples 11, 12 and 15 of the ‘349 patent (see p. 13, 1st paragraph of the Remarks filed 06/28/2022). Nevertheless, the purpose of the deletion mutant disclosed in the ‘349 patent is to design a polypeptide with reduced heparin binding activity (column 5, line 6; column 26, Example 15), while the instantly claimed anti-VEGF agent is required to have increased heparin binding compared to aflibercept (see instant claim 10). Similarly, Lee et al (Mol Cancer Ther; 14(2) February 2015—on IDS submitted 11/09/2021) disclose VEGF-Grab1 and VEGF-Grab3, are VEGFR1(1-3)-Fc constructs with decreased heparin binding (see p. 473, Figure 1; paragraph bridging pages 473-475). None of the submitted references address changes in the domain 2. Finally, regarding the anti-VEGF agents disclosed in Lee and colleagues, the domain 3 comprises 100 amino acid residues, and two or three residue substitutions are not representative of mutations to 10% of the domain. In summary, the evidence submitted by Applicant does not provide written description support for the genus of anti-VEGF agents that can differ by up to 10% from SEQ ID NOs: 16 and 17 and retain the functions required by the claims.

Conclusion
Claims 1, 2, 4-8 and 10-23 are rejected; claim 9 is objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649